Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 1-2,5-11,14 and 16 is/are rejected under 35 U.S.C. 103 as being unpatentable over Zhang et al (US  20180288746 A1) hereinafter as Zhang in view of Gaal et al (US 20140307703 A1) hereinafter as Gaal.
Regarding claim(s) 1,8,10, Zhang discloses a UE/BS (See Fig(s). 2 with UE/BS) comprising:
Transceiver (See Fig(s). 1 with transceivers 110), configured to receive, from an access device (See Fig(s). 1 Base stations 120 as access devices), configuration information, for configuring at least one physical resource block (PRB} bundling size (See ¶ 74, 80, resource configuration information is transmitted from the BS to UE2 via non-DCI signaling (such as broadcast, multi-cast, or RRC, See ¶ 66 the resource configuration information is combined with bundling size of PRBs, See Fig(s). 2, step 253) ; 
Zhang fails to disclose a processor, configured to determine the at least one PRB bundling size based on the received configuration information, and determine a precoding resource block group (PRG} size based on the at least one PRB bundling size.  
Gaal disclose a processor, configured to determine the at least one PRB bundling size based on the received configuration information (See ¶ 58, may have a bundling size that determines the number of PRBs 337 to be precoded based on the same precoding vector. The number and location of bundled PRBs may be, for example, channel bandwidth dependent, and defined by identified PRB groups (PRGs)), and determine a precoding resource block group (PRG} size based on the at least one PRB bundling size (See ¶ 8, 46, 55, 58-59, circuitry within a signal transmit path may perform precoding on multiple physical resource blocks (PRBs) in the frequency domain to perform a same precoding over a bundled resource block. Such a bundled resource block may include multiple consecutive PRBs in the frequency domain, See Fig(s). 3).  Determining a bundling size based at least in part on the data allocation size, and to precode at least one reference signal in bundled contiguous resource blocks of the determined bundling size which are precoded with a common precoding matrix reduces overhead of analyzing different PRBs separately.
Thus, it would have been obvious to one of ordinary skill in the art at the time of the invention, to incorporate the teachings of Gaal within Zhang, so as to enhance overall network performance by determining a bundling size based at least in part on the data allocation size, and to precode at least one reference signal in bundled contiguous resource blocks of the determined bundling size which are precoded with a common precoding matrix reduces overhead of analyzing different PRBs separately.

Regarding claim(s) 2, 11,Gaal discloses wherein the at least one PRB bundling size comprises one PRB bundling size, and the PRG size is set to be the one PRB bundling size (See ¶ 59, any number of different bundling sizes are possible). Reasons for combining same as claim 1.  

Claim(s) 3-4, 12-13,  is/are rejected under 35 U.S.C. 103 as being unpatentable over Zhang et al (US  20180288746 A1) hereinafter as Zhang in view of Gaal et al (US 20140307703 A1) hereinafter as Gaal, further in view of Hooli et al (US 20150373704 A1) hereinafter as Hooli.
Zhang and Gaal fail to disclose wherein the at least one PRB bundling size comprises a plurality of PRB bundling sizes, and the PRG size is set be a PRB bundling size of the plurality of PRB bundling sizes, and that is determined by a according to an indication rule.
Hooli discloses wherein the at least one PRB bundling size comprises a plurality of PRB bundling sizes, and the PRG size is set be a PRB bundling size of the plurality of PRB bundling sizes, and that is determined by a according to an indication rule (See ¶ 11-16,40, determining that received control information is inconsistent with the set of bundling definitions, and in response to the determination, adjusting the state of subframe bundling and/or size of subframe bundled transmission in accordance with a predefined rule.) Bundling based on predefined rule in accordance with a communication device ensures proper subframe transmissions without loss.
Thus, it would have been obvious to one of ordinary skill in the art at the time of the invention, to incorporate the teachings of Hooli within Zhang, so as to enhance overall network performance.

Regarding claim(s) 5, 9, 14, Zhang discloses wherein the preset arrangement position is the first position or the last position (See ¶ 88,188).  
Regarding claim(s) 6, Gaal discloses  wherein the configuration information comprises indication information, and the indication information is used to indicative of the PRB bundling size, of the plurality of PRB bundling sizes, and that is used as the PRG size (See ¶ 59, any number of different bundling sizes are possible). Reasons for combining same as claim 1.  
 Regarding claim(s) 7, 16, Zhang discloses wherein the configuration information is sent from the access device by using radio resource control RRC} signaling (See ¶ 9-17,61-69).

Claim(s) 15 and 17,  is/are rejected under 35 U.S.C. 103 as being unpatentable over Zhang et al (US  20180288746 A1) hereinafter as Zhang in view of Gaal et al (US 20140307703 A1) hereinafter as Gaal, further in view of Hooli et al (US 20150373704 A1) hereinafter as Hooli, further in view of Dong et al (US 11019626 B2) hereinafter as Dong.
Dong discloses wherein the plurality of PRB bundling sizes are sequentially arranged based on their values (col 2 lines 4-20, col 11 lines 10-35).
Arranging PRB sequentially based on their values assists the receiver in to reduce impact of channel fading on data transmission and improve a transmission success rate. Thus, it would have been obvious to one of ordinary skill in the art at the time of the invention, to incorporate the teachings of Dong within Zhang, so as to enhance overall network performance by assists the receiver in to reduce impact of channel fading on data transmission and improve a transmission success rate.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Raj Jain whose telephone number is (571) 272-3145.  The examiner can normally be reached on M-Th 8-5.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Noel Beharry can be reached on 571-270-5630.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/RAJ JAIN/Primary Examiner, Art Unit 2411